Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
With respect to instant claims 1-4, it is suggested that Applicant delete “list” and insert “group”.  Note that, instant claims 5-20 have also been objected to due to their dependency on claim 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al (US 2016/0319228).
Lant et al teach a cleaning composition comprising a nuclease enzyme, and a surfactant system comprising an anionic surfactant and a nonionic surfactant.  See para. 3.  The total level of surfactant in the cleaning composition is preferably from 5 to 
Lant et al do not teach, with sufficient specificity, a composition containing benefit agent capsules, a diaminostilbene brightener, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing benefit agent capsules, a diaminostilbene brightener, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Lant et al suggest a composition containing benefit agent capsules, a diaminostilbene brightener, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al (US 2016/0319228) as applied to claims 1-8, 12, and 15-20 above, and further in view of Beckholt et al (US 2018/0362892), Song et al (US 2018/0265826), Smets et al (US 2018/0265818), Lintula et al (US 2018/0265816); or Frensch et al (US 4,244,836).
Lant et al are relied upon as set forth above.  However, Lant et al do not teach the specific degree of hydrolysis or specific viscosity or polyvinyl alcohol as recited by the instant claims.  
Beckholt et al teach a multicomposition system that includes a first composition having a bleaching system, and a second composition having a core-in-shell encapsulate.  See Abstract.  The encapsulates may include a polyvinyl alcohol plymer, wherein the polyvinyl alcohol may be present in the encapsulates at a level of from about 0.5% to about 40% of the encapsulates, and wherein the polyvinyl alcohol may have a hydrolysis degree from about 55% to about 99% and a viscosity of from about 40 cps to about 80 cps in 4% water solution at 20 degrees Celsius.  See paras. 83-85.  
Song et al teach making product compositions that include encapsulates and borate compounds, where the encapsulates include polyvinyl alcohol polymer.  See Abstract.  The encapsulate may comprise from 0.1% to 1.1% by weight of the encapsulates of polyvinyl alcohol, wherein the polyvinyl alcohol may bave at least one of the following properties: 55% to 99% degree of hydrolysis, a viscosity of from 40 mPas to 120 mPas in 4% water solution, etc.  See Abstract and para. 40.
Smets et al teach compositions of benefit agent containing delivery particles and slurry comprising benefit agent containing delivery particles, compositions comprising 
Lintula et al teach liquid laundry detergent compositions containing core/shell encapsulates.  See Abstract.  The encapsulate may comprise from 0.1% to 1.1% by weight of the encapsulates of polyvinyl alcohol, wherein the polyvinyl alcohol may have at least one of the following properties: 55% to 99% degree of hydrolysis, a viscosity of from 40 mPas to 120 mPas in 4% water solution, etc.  See Abstract and paras 27-38.
Frensch et al teach microcapsules having a shell consisting of water-soluble polyvinyl alochol and containing a liquid, water-insoluble material.  See Abstract.  The polyvinyl alcohol has a degree of hydrolysis of 72 to 99 mole and a viscosity of 2 to 18 centipoise measured in a 4% aqueous solution at 20 degrees Celsius.  See column 3, lines 1-40. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyvinyl alcohol having the same degree of hydrolysis and viscosity as recited by the instant claims in the benefit agent taught by Lant et al, with a reasonable expectation of success, because Beckholt  et al, Song et al, Smets et al, Lintula et al, or Frensch et al teach the use of polyvinyl alcohol having the same degree of hydrolysis and viscosity as recited by the instant claims in a similar composition and further, Lant et al teach the use of polyvinyl alcohol in general.  
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al (US 2016/0319228) as applied to claims 1-8, 12, and 15-20 above, and Beckholt et al (US 2018/0362892), Song et al (US 2018/0265826), Smets et al (US 2018/0265818), Lintula et al (US 2018/0265816), Ness et al (US 6,194,375), or Smets et al (US 2008/0305982).
Lant et al are relied upon as set forth above.  However, Lant et al do not teach the specific amount of polyvinyl alcohol present in the capsules as recited by the instant claims.  
Beckholt et al, Song et al, Smets et al, and Lintula et al are relied upon as set forth above.  
Smets et al teach benefit agent containing delivery particles and compositions comprising said particles.  See Abstract.  In one aspect, the benefit agent delivery particles may contain from 20 to about 95% by weight of the benefit agent.  See para. 51.  Polyvinyl alcohol may be used to coat the particles.  See para. 103.  The compositions may contain from 0.1 to 10% by weight of the particles.  See para. 112.  
Ness et al teach that perfume is absorbed within organic polymer particles which have a further polymer at their exterior.  See Abstract.  The polymer may be used to encapsulate a core such as perfume in which the shell to core weight ratio may lie in a range from 1:3 to 1:20.  Polyvinyl alcohol may be used as the shell material.  See column 3, lines 1-55.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyvinyl alcohol in the capsules taught by Lant et al in the specific amount as recited by the instant claims, with a reasonable expectation of success, because Beckholt et al, Song et al, Smets et al, Lintula et al, Smets et al, or Ness et al teach the use of polyvinyl alcohol in the same amounts as .   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/535105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of 16/535105 encompass the material limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing benefit agent capsules, a diaminostilbene brightener, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-18 of 16/535105 suggest a composition containing benefit agent 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/January 13, 2021